IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PETER HALIKIAS,                        : No. 70 EAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (COLONIAL MARBLE AND             :
GRANITE),                              :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.